Citation Nr: 0534093	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-28 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension and heart disease.

2.  Entitlement to service connection for depression, to 
include as secondary to service connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem




INTRODUCTION

The veteran served on active duty from April 1965 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
cardiovascular disease, to include hypertension and heart 
disease; denied service connection for depression; and 
granted service connection for diabetes mellitus, Type II, 
with a 20 percent evaluation effective May 26, 2001.  

The Board notes that the veteran filed a notice of 
disagreement (NOD) in June 2002 in which he disagreed with 
the RO's failure to grant service connection for depression 
and disagreed with the RO's 20 percent evaluation for his 
diabetes mellitus type II (he sought a higher initial 
rating).  The NOD failed to mention the veteran's service 
connection claim for hypertension and heart disease; however, 
he filed a subsequent NOD in November 2002 in which he 
disagreed with the RO's failure to grant service connection 
for hypertension and heart disease.  The RO issued a 
Statement of the Case (SOC) in August 2003 that properly 
addressed all three issues.

In August 2003, the RO issued a rating decision that, in 
pertinent part, granted an earlier effective date for service 
connection of the veteran's diabetes mellitus type II.  As a 
result of the rating decision, service connection was 
effective May 8, 2001.  The rating decision also continued to 
deny service connection for cardiovascular disease, to 
include hypertension and heart disease, and depression.  The 
RO issued another SOC that properly addressed all three 
issues.  

In October 2003, the veteran submitted a correspondence in 
which he continued to disagree with the RO's failure to grant 
service connection for cardiovascular disease, to include 
hypertension and heart disease and depression.  This 
correspondence was accepted by the RO as the veteran's 
substantive appeal, in lieu of a VA Form 9.  However, in the 
correspondence, the veteran failed to appeal the issue of a 
higher initial rating for diabetes mellitus, Type II.  

The RO issued a duty to assist letter in November 2003 that 
dealt only with the veteran's service connection claims (and 
not the claim for a higher initial rating for diabetes 
mellitus type II).  The veteran submitted a correspondence in 
August 2004 regarding hypertension and cardiovascular 
disease; and he filed a VA Form 646 in September 2004 that 
only addressed his service connection claims (and not the 
claim for a higher initial rating for diabetes mellitus type 
II).  

The veteran's representative submitted an Informal Hearing 
Presentation in November 2005 in which it presented arguments 
regarding the veteran's service connection claims as well as 
a claim for a higher initial rating for diabetes mellitus 
type II.  This Informal Hearing Presentation constituted the 
first correspondence that addressed the claim for a higher 
initial rating for diabetes mellitus since the September 2003 
SOC.  

The Board notes that a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2005).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).  Absent a timely substantive 
appeal, the Board does not have jurisdiction of this issue. 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302 
(2005).  A review of all of the correspondence from the 
veteran in the year after the SOC was sent to him does not 
reveal anything that could reasonably be construed as a 
timely substantive appeal of the 20 percent rating for the 
veteran's service connected diabetes mellitus type II.  
Consequently, the claim for a higher initial rating in excess 
of 20 percent for diabetes mellitus is not currently in 
appellate status.

The issue of service connection for cardiovascular disease, 
to include hypertension and heart disease is being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1. The relevant medical evidence shows that the veteran has a 
current diagnosis of major depression and service connection 
and a 20 percent rating are in effect for diabetes mellitus, 
Type II

2.  The competent evidence is at least is equipoise as to 
whether the veteran's service-connected diabetes mellitus 
aggravated his major depression.  
  

CONCLUSION OF LAW

Major depression is proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for depression, to include as secondary to service connection 
diabetes mellitus type II.  Therefore, no further development 
is needed with regard to this issue.  

Factual Background

The veteran alleges that he suffers from depression that is 
related to military service.  He acknowledged that he may not 
have been depressed while in service, but that his depression 
is very much related to his diabetes (for which he is service 
connected).  

The veteran underwent a VA psychiatric examination in July 
2003.  He reported that he started experiencing symptoms of 
depression in 1998.  Since then, he has had no energy or 
motivation.  The veteran was found to be anhedonic and has 
been unable to sleep.  He reported that his appetite went up 
and down; and at one point, he felt like he wished he was not 
alive.  Additional history obtained from the veteran included 
seeing a psychiatrist, who put him on antidepressants, but 
they did not help.  He stated that the depression fluctuated 
from mild to very severe, but that it was always there.  The 
veteran also expressed his belief that his depression is 
related to diabetes.  He stated that diabetes causes him to 
have very little energy and get fatigued easily and that, 
since he is not able to do many of the things that he used to 
do, he became sad and depressed.  

Upon examination, the veteran appeared his stated age and was 
casually dressed.  He was cooperative.  His mood was 
depressed and his affect was restricted.  His speech was 
spontaneous and the rate, volume, and tone were normal.  
Thought process was goal directed.  There was no loosening of 
associations or flight of ideations.  He denied 
hallucinations and was not delusional.  He denied suicidal 
ideation.  Insight and judgment were fair.  He was well 
oriented to time, place, person, and purpose.  Short and long 
term memory were intact.  Attention was also intact.  The 
psychiatrist diagnosed him with severe, recurrent major 
depression with a Global Assessment of Functioning (GAF) 
score of 55.  The psychiatrist proffered the following 
opinion: "Although the major depression is not necessarily 
caused by his diabetes, certainly his physical illness is a 
contributing factor to his depression."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

There is no medical evidence of a psychiatric disorder during 
service or for many years thereafter.  There is competent 
evidence of a current diagnosis of major depression but there 
is no psychiatric or other competent opinion linking such to 
service.  The thrust of the veteran's claim is that his 
service-connected diabetes mellitus caused his depression.  

Service connection and a 20 percent rating are currently in 
effect for Type II diabetes mellitus.  The only competent 
evidence that addresses the contended causal relationship 
consists of a VA psychiatric examination report dated in July 
2003.  Following a thorough examination of the veteran, the 
psychiatrist noted that the veteran's diabetes did not 
necessarily cause his depression; however, he opined that 
"certainly his physical illness is a contributing factor to 
his depression."  The RO, in its August 2003 Statement of 
the Case, correctly points out that, in addition to his 
service-connected diabetes, the veteran has nonservice 
connected illnesses, including hypertension and 
cardiovascular disease.  However, the VA psychiatrist did not 
note the veteran's hypertension and cardiovascular disease in 
his examination report.  The clinician was requested to 
specifically opine whether it is at least as likely as not 
that the depression is due to his service connected diabetes.  
The psychiatrist's opinion focused on this question.  When 
the psychiatrist referred to the veteran's "illness" as a 
contributory cause of his depression; it seems clear that the 
illness to which he was referring was the veteran's service 
connected diabetes mellitus as there is no indication of any 
other physical illness in his report.  The opinion read as a 
whole, in the Board's judgment, is competent evidence that 
supports the claim that the veteran's major depression was 
aggravated by his service-connected diabetes.  Again, there 
is no competent opinion of record to the contrary. 

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's 
depression was aggravated by his service-connected diabetes 
mellitus.  With application of the law and regulation 
governing such claims for secondary service connection and 
the doctrine of reasonable doubt, the Board finds that 
secondary service connection for depression is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Entitlement to service connection for depression, as 
secondary to the veteran's service-connected Type II diabetes 
mellitus, is granted.  


REMAND

The veteran has alleged that he suffers from hypertension and 
cardiovascular disease as a result of service.  The RO has 
acknowledged that the veteran's blood pressure at his 
separation examination was 140/90.  The RO has also 
acknowledged that the veteran has a current diagnosis of 
hypertension and coronary artery disease.  

With consideration of the competent evidence of borderline 
high blood pressure upon the veteran's separation 
examination, an earlier high reading in service, and a 
current diagnosis of hypertension, the Board finds that the 
veteran is entitled to a VA examination and opinion regarding 
the etiology of his current diagnoses of hypertension and 
coronary artery disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board also notes that the veteran has claimed that 
underwent an Agent Orange screening evaluation in 1985, at a 
VA facility in Oakland.  He alleges that he was diagnosed 
with hypertension at that time; and he has requested, on 
several occasions, that these medical records be located and 
incorporated with the claims file.  The Board cannot find any 
indication that the RO has made the requisite steps to obtain 
these records.  As the medical records in question may be 
relevant to this appeal, they must be secured and associated 
with the claims file.  38 C.F.R. § 3.159(c)(1)(2) (2005).  

It is also the Board's judgment that, in view of the fact 
that service connection is in effect for Type II diabetes 
mellitus with a 20 percent rating, a claim for service 
connection for cardiovascular disease, to include 
hypertension and heart disease, secondary to the veteran's 
service-connected Type II diabetes mellitus, an issue of 
secondary service connection is raised by the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  This matter is part of the veteran's claim for 
service connection for cardiovascular disease, to include 
hypertension and heart disease, which is currently on appeal 
and the subject of this remand.   

With the secondary service connection claim now being part of 
the veteran's claim for service connection for cardiovascular 
disease, to include hypertension and heart disease, the RO 
must ensure that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
are fully satisfied.  

The cardiovascular examination requested as the result of 
this remand should also include an opinion as to whether the 
veteran's service-connected Type II diabetes mellitus caused 
or aggravated his cardiovascular disease, to include 
hypertension and heart disease.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4); 3.310(a); Allen, supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection 
cardiovascular disease, to include 
hypertension and heart disease, to 
include as secondary to the veteran's 
service-connected Type II diabetes 
mellitus, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should contact the VA Medical 
Center in Oakland, California to secure 
any treatment records of the veteran that 
are not in the claims file, to include a 
1985 screening for Agent Orange in which 
the veteran was diagnosed with 
hypertension, which may be available.  
Any records that are secured should be 
associated with the claims file.    

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of any cardiovascular disease, 
to include hypertension and heart 
disease, which may currently be present.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
cardiovascular evaluation; and any tests 
that are deemed necessary, the clinician 
should be asked to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that any 
cardiovascular disease, to include 
hypertension and heart disease, that is 
currently present (a) began during or is 
causally linked to any incident of 
service or (b) was chronically worsened 
beyond its natural progression by his 
service-connected Type II diabetes 
mellitus.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the veteran's claim for 
service connection for cardiovascular 
disease, to include hypertension and 
heart disease, to include as secondary to 
the veteran's service-connected Type II 
diabetes mellitus, with consideration of 
all of the evidence obtained since the 
issuance of a supplemental statement of 
the case in September 2004.

5.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
includes a summary of all of the evidence 
added to the record since the September 
2004 Supplemental Statement of the Case, 
and the law and regulation pertaining to 
secondary service connection (38 C.F.R. 
§ 3.310(a); Allen, supra).  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


